            Case 3:12-cr-02976-DMS Document 75 Filed 06/19/20 PageID.214 Page 1 of 2           ---------·-----,
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                               FILED
                                                                                                         JUN 19 2020
                                      UNITED STATES DISTRICT CO
                                            SOUTHERN DISTRICT OF CALIFORNI
               UNITED STATES OF AMERICA
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                 V.

                    JENNIFER MELLOR (2)                                 Case Number:       12CR2976-DMS

                                                                     Nathan Feneis FD
                                                                     Defendanfs Attorney
REGISTRATION NO.                  34200298
•-
THE DEFENDANT:
 IZI   admitted guilt to violation of allegation(s) No.     I and2

 D     was found guilty in violation ofallegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                1                     Failure to complete residential treatment program
                2                     Failure to report change in residence




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      .Tune J2, 2Q20
                                                                      Date oflmposilion ofSeaten~


                                                                                    ~?h-
                                                                      HON. DanaM. Sabraw
                                                                      UNITED STATES DISTRICT JUDGE
     ..
.,                   Case 3:12-cr-02976-DMS Document 75 Filed 06/19/20 PageID.215 Page 2 of 2
     AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                    JENNIFER MELLOR (2)                                                      Judgment - Page 2 of 2
     CASE NUMBER:                  12CR2976-DMS

                                                            IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
          SIX (6) MONTHS. Defendant to receive credit for time served since April 19, 2020.




          • ·   Sentence imposed pursuant to Title 8 USC Section 1326(b).
          •     The court makes the following recommendations to the Bureau of Prisons:




          •     The defendant is remanded to the custody of the United States Marshal.

          •     The defendant shall surrender to the United States Marshal for this district:
                •      at                               A.M.            on
                •      as notified by the United States Marshal.

                The defendant shall surrender for service of sentence at the institution designated by the Bureau of
          •     Prisons:
                 •     on or before
                 •     as notified by the United States Marshal.
                 •     as notified by the Probation or Pretrial Services Office.

                                                                  RETURN
          I have executed this judgment as follows:

                 Defendant delivered on
                                          ------------- to ----------------
                                                        with a certified copy of this judgment.
          at
               ------------ ,
                                                                             UNITED STATES MARSHAL



                                               By   .                 DEPUTY UNITED STATES MARSHAL



                                                                                                                12CR2976-DMS
